internal_revenue_service director exempt_organizations release number release date date department of the treasury p o box - room cincinnati ohio employer_identification_number person to contact - id contact telephone numbers phone fax uil dollar_figure legend b publicly supported charitable_organization c facility d state e city t amount of matching grant u total cost of renovation project phase i v amount to w latest date by which v can be raised x latest date of distribution of matching grant y date of set-aside be raised in eligible matching_contributions dear by letter dated october aside in the amount of meets the requirements of sec_4942 constitutes a qualifying_distribution under sec_4942 for the taxable_year ending december b and accordingly st you requested a determination that a set- facts you are incorporated under the laws of the state of federal_income_tax under sec_501 as a private non-operating foundation under sec_509 of the code d are exempt from and are classified you are dedicated to redionaliy and nationally important historic buildings and decorative arts prejects you support significant projects that strive for high d's cultural history and heritage through preserving of the internal_revenue_code a publicly_supported_organization exempt under section you wish to set_aside dollar_figuret for the purpose of a matching grant in support of a project of b 501l c add public spaces to structure listed in the national register of historic places once restored c will provide a cultural center for the community of performing arts within the community and helping to reinvigorate e’s historical downtown district an historically and architecturally significant b will reconstruct restore and e supporting the c is estimated to cost su a replica of the original c including construction of you shall make a matching grant of of the restoration project which will focus on the restoration of the b’s project will be divided into four phases this grant will support phase i front section of canopy exterior and exterior lighting restoration of the entryway anda historically accurate mezzanine lobby addition of modern restrooms and air conditioning and electrical upgrades and roof storm sewer and storm drainage repairs phase i agreement with b estimated cost of phase i be funded by grants and donations to on the matching grant the grant will be paid only if eligible matching_contributions including binding pledges and in-kind contributions in an amount not less than dollar_figurev by a date on or before w grant is also subject_to certain other conditions precedent including your approvals of the architect and architect’s plans completion of infrastructure improvements by the municipality of e that b has sufficient funding to complete the restoration project as embodied in the plan the grant will be disbursed in a lump sum to b within days of its satisfaction of these conditions precedent no later than x within months of the remaining two thirds of the costs b through a fundraising campaign based the date of the set-aside and your satisfaction by the terms of your one third of the b has received dollar_figurev will the dollar_figuret y law sec_4942 of the code defines qualifying_distribution as amount_paid to accomplish one or more purposes described in sec_170 c b other than any contribution to by the foundation or one or more disqualified persons or foundation which is not an operating_foundation except as otherwise provided out one or more purposes described in sec_170 b ii i b any amount_paid to acquire an asset used directly in carrying an organization controlled a private a any a of the code provides that sec_4942 beginning on or after january project within one or more purposes of sec_170 b may be treated as sec_4942 b a qualifying_distribution if the amount meets the requirements of an amount set_aside for a specific for all taxable years b i of the code provides that an amount set_aside for sec_4942 a specific project may be treated as time of the set-aside the foundation establishes to the satisfaction of the secretary the amount set_aside will be paid for the specific project within five years accomplished by the set-aside of income rather than by the immediate payment of funds and the specific project is one that can better be a qualifying_distribution if the suitability test at the sec_53_4942_a_-3 regulations defines as within the meaning of paragraph b iii of the foundation and similar excise_tax a qualifying_distribution any amount set_aside of sec_3 sec_53 a -3 b provides that the amounts of income set_aside for a specific project for one or more of the purposes in sec_170 of the code may be treated as qualifying distributions for or c b the tax_year s in which such amounts are set_aside year in which actually paid paragraph b are satisfied if the foundation establishes to the satisfaction of the commissioner that the amount set_aside will be paid for the specific project within months after it the set-aside otherwise meets the suitability test of sec_53_4942_a_-3 or the foundation satisfies the cash distribution test are satisfied the requirements of paragraph b if the requirements of sec_4942 but not in the tax set_aside and ii and i is sec_53 a -3 b test for a set-aside is met if the foundation establishes the specific of the regulations provides that the suitability ‘ project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments or where grants are made as part of a matching grant program sec_53_4942_a_-3 obtain internal_revenue_service approval of its set-aside of income under the suitability test by applying before the end of the tax_year in which the amount is set_aside i provides that a private_foundation must in revrul_77_7 defined in sec_53 a -3 b of the excise_tax regulations was held to include a building project to be undertaken by a public charity unrelated to the foundation making the set-aside the term specific project as 1977_1_cb_354 analysis you have sought timely approval of your set-aside of income in accordance with sec_53_4942_a_-3 i of the regulations your proposed set-aside will be as required by sec_4942 a b project for one or more of the purposes in sec_170 b code the matching grant is the meaning of in sec_170 b in furtherance of educational_purposes within of the code and sec_53 a - for a specific of the you have represented that the amount set-aside for this specific project will be paid out within months from the set-aside as required by sec_4942 regulations b of the code and sec_53_4942_a_-3 of the your project can better be accomplished by a set-aside of income rather than by the immediate payment of funds the specific project is one in which relatively long-term grants or expenditures must be made as part of matching grant program a your project therefore satisfies the suitability test as set forth in sec_4942 g b i of the code and sec_53 a -3 b of the regulations ruling based on the foregoing the set-aside of december b i and accordingly constitutes a qualifying distributions under sec_4942 meets the requirements of sec_4942 dollar_figuret for the taxable_year ending we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside this section provides that any set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount in the books_and_records of a private_foundation as pledge or obligation to be paid at amount of the set-aside must be taken into account in determining the of foundation’s minimum_investment_return see sec_53 a - c the regulations and any income attributable to a set-aside must be taken into account in computing adjusted_net_income see sec_53 a -2 d of the regulations a future date or dates further the a this ruling is based on the understanding there will be in the facts upon which it on your tax status should be reported to the internal_revenue_service this ruling does not address the applicability of any section of code or any changes that may have a bearing no material changes is based regulations to the facts submitted other than with respect to the sections described this ruling letter is directed only to the organizations that requested them sec_6110 cited as precedent of the code provides that they may not be used or please keep a copy of this ruling letter in your permanent records copies of this letter have been sent to your authorized representatives if you have any questions about this ruling please contact the persons whose name and telephone number are shown above in the heading of this letter sincerely yours robert choi director exempt_organizations rulings and agreements
